MEMORANDUM **
William Gary Fugitt appeals the order denying his motion to suppress, following which he was convicted of being a felon in possession of a firearm under 18 U.S.C. § 922(g)(1). We affirm.
The district judge correctly determined that Fugitt’s statements, subsequent to the Miranda warning, were admissible. For the exception in Missouri v. Seibert, 542 U.S. 600, 124 S.Ct. 2601, 159 L.Ed.2d 643 (2004), to apply, rather than the general rule in Oregon v. Elstad, 470 U.S. 298, 105 S.Ct. 1285, 84 L.Ed.2d 222 (1985), there would have to be a “two-step questioning technique based on a deliberate violation of Miranda.” Seibert, 542 U.S. at 620, 124 S.Ct. 2601 (Kennedy, J., concurring). The district court’s finding of fact that there was no deliberate attempt by the officers to use a two-step procedure was not clearly erroneous, see United States v. Narvaez-Gomez, 489 F.3d 970, 974 (9th Cir.2007), nor was the district court’s inevitable discovery determination clearly erroneous.
In all the circumstances, we cannot say that Fugitt’s will was overborne such that his post -Miranda statements were involuntary, as he contends. United States v. Male Juvenile, 280 F.3d 1008, 1022 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.